Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 1 March 1781
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My Dear Marquis
                     Hd Qrs March 1st 1781
                  
                  I have just received letters from the Count De Rochambeau and The Chevalier Des-touches, informing me of their intention to operate in Chesapeak bay with their whole fleet and a detachment of 1100 french troops, grenadiers and Chasseurs included.  The Chevalier expected to sail the fifth of this month so that you will arrive at the head of Elk before he appears in the bay.  He seems to make a difficulty, which I do not comprehend about protecting the passage of your detachment down the bay, but as it is entirely without foundation, I take it for granted it will cease on his arrival.  It is of the greatest importance to the expedition, as well as for the honor of our arms, that you should be on the spot to cooperate.
                  The Count De Rochambeau requests me to send an Aide De Camp to the Commanding officer in Virginia to assemble the Militia and have every thing all ready against the arrival of the fleet.  You know all the necessary directions have been given; but to gratify the Count, I am to desire you will send Col. Gouvion without delay to The Baron De Steuben to communicate this latter intelligence and press the preparations directing the Baron on the arrival of the French troops to enter immediately into their views.  You know the value of secrecy in an expedition circumstanced like this.
                  The Baron De Viomenil will command the French detachment.  I am very affectionately Dr Marquis Yr most Obedt Servt
                  
                     P.S.  I set out in the morning for Rhode Island where I hope to arrive before the fleet sails to level all difficulties and be in the way to improve circumstances.
                     Since writing the above, I have received a letter from General Greene by which it appears Cornwallis with 2500 men was penetrating the country with great rapidity and Greene with a much inferior force retiring before him having determined to pass the Ronoake.  This intelligence and an apprehension that Arnold may make his escape before the fleet can arrive in the bay, induce me to give you greater latitude than you had in your original instructions.  You are at liberty to concert a plan with the French General and Naval Commander for a descent into North Carolina; to cut off the detachment of the enemy, which had ascended Cape fear River, intercept if possible Cornwallis, and relieve General Greene and the Southern states.  This however I think ought to be a secondary object, and only attempted in case of Arnolds retreat to New York- or in case you should think his reduction would be attended with too much delay, and that the other enterprise would be more easy, and was from the circumstances more necessary.  There should be strong reasons to induce a change of our first plan against Arnold, if he is still in Virginia.  With a view to the second enterprise you must be making your arrangements for transportation & supplie;, and must endeavour to gain all the information about the Country which may be the scene of your operations.  Your continuing your march after the fleet had withdrawn itself from the bay may excite suspicions of their intended return.  You can cover your design by saying you are going to the assistance of General Greene.
                     You will remember that your corps is a part of this army and will let this idea have proper weight in your determinations.
                  
                  
               